IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON
                                                                 FILED
                            DECEMBER 1997 SESSION
                                                                   March 6, 1998

                                                                 Cecil Crowson, Jr.
DARIS BARRETT,                             )                     Appellate C ourt Clerk
                                           )       C.C.A. NO. 02C01-9612-CR-00474
       Appellant,                          )
                                           )       SHELBY COUNTY
VS.                                        )
                                           )       No. P-16662 Below
STATE OF TENNESSEE,                        )
                                           )       AFFIRMED - RULE 20
       Appellee.                           )



                                       ORDER



       The petitioner, Daris Barrett, appeals the order of the Shelby County Criminal

Court denying his petition for post-conviction relief after an evidentiary hearing.

Petitioner was indicted with one (1) count of first degree murder and one (1) count

of conspiracy to commit first degree murder.         Pursuant to a negotiated plea

agreement, petitioner entered a guilty plea to one (1) count of second degree

murder and one (1) count of conspiracy to commit first degree murder. He received

concurrent sentences of 35 years as a Range II offender for the murder charge and

15 years as a Range I offender for the conspiracy charge. On appeal, petitioner

claims that he received ineffective assistance of trial counsel and that his guilty plea

was not knowingly, intelligently and voluntarily entered.

       The post-conviction court entered extensive written findings of fact in its order

denying relief. Among these findings were that the petitioner “freely and voluntarily”

entered his plea of guilty and understood the ramifications of entering a guilty plea.

The trial court further found that trial counsel thoroughly investigated the case, in

spite of petitioner’s lack of cooperation. Furthermore, the trial court found that trial

counsel negotiated “an extremely favorable guilty plea settlement for his client.” As

a result, the trial court found that trial counsel met the standards of competency

demanded by an attorney in a criminal case pursuant to Baxter v. Rose, 523

S.W.2d 930 (Tenn. 1975).
       The trial judge's findings of fact on post-conviction hearings are conclusive

on appeal unless the evidence preponderates otherwise. Butler v. State, 789

S.W.2d 898, 899-900 (Tenn. 1990); Adkins v. State, 911 S.W.2d 334, 354 (Tenn.

Crim. App. 1995). We find that the evidence in the record does not preponderate

against the trial court’s findings.

       It is, therefore, ORDERED that the judgment of the trial court is affirmed in

accordance with Tennessee Court of Criminal Appeals Rule 20. Costs shall be

taxed to the state, as it appears petitioner is indigent.




                                                  JERRY L. SMITH, JUDGE

CONCUR:




JOE B. JONES, PRESIDING JUDGE




CURWOOD WITT, JUDGE